Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/6/19, 4/10/20 and 8/24/20 have been considered.
Claim Objections
4. 	Claim 8 is objected to because of the following informalities: Claim 8 sets forth “a second cushioning member” however the claim doesn’t set forth a first cushioning member.  Therefore the second cushioning member will be considered as only a cushioning member.   Appropriate correction is required.
Drawings
5. 	The drawings filed 11/22/19 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tse et al. (US 20140126760 A1).
Re claim 1:  Tse et al. (US 20140126760 A1) teaches a wearable speaker system comprising: a U-shaped enclosure (figure 10, (1000),
wherein a first speaker unit (1001) and an end of a first bass reflex duct (1015, 1016) are disposed in a first end region of the enclosure (left side as depicted in figure 10),
wherein a second speaker unit (1002) and an end of a second bass reflex duct (1015, 1017) are disposed in a second end region of the enclosure (right side as depicted in figure 10),
wherein each of the first and second speaker units includes a speaker (1006 on left side and 1011 on right side) and a passive radiator (1026 on left side and 1031 on right side) that faces in an opposite direction from the speaker (note passive radiators are facing on opposite sides of ducts (1016, 1017) in relation to active speakers (1006 and 1011)), and
wherein a space between the speaker and the passive radiator included in each of the first and second speaker units (space formed within duct portion (1016 and 1017) is connected to a space in the enclosure (space formed within duct portion (1015).
Re claim 2: note center location along duct (1015) that extends between speaker units (1001 and 1002) is an interest between duct portions from the left and right sides; which is as set forth at a center portion of the enclosure 
Re claim 3: see discussion in paragraph [0065 - 0066] teaching the ducts (1016 and 1017) are in communication with each other allowing acoustic energy to pass through each duct (1016, 1015 and 1017) 
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being obvious over Tse et al. in view of Minoda (WO2016039245A1), cited by applicant in the IDS filed 9/6/19.
Re claim 4:  The teaching of Tse et al. is discussed above and incorporated herein.  
Tse et al. however does notteach the use of a partition as set forth.  Minoda teaches in a similar environment to include a partition (23) to provide separate the duct in two portions and provide support at the location of the partition.  It would have been obvious before the filing of the invention to one of ordinary skill in the art to include such a partition in the arrangement of Tse et al. to predictably provide added benefits to Tse et al. by separating the duct in two portions and provide support at the location of the partition.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 5:  The teaching of Tse et al. is discussed above and incorporated herein.  Although Ts et al. teaches that the speaker system is wearable (worn on a body), Tse et al. does not specifically teach that the part of the body in which the speaker system is 
Re claim 6:  The teaching of Tse et al. is discussed above and incorporated herein.  Although Ts et al. teaches that the speaker system is wearable (worn on a body), Tse et al. does not specifically teach that the part of the body in which the speaker system is worn (hung) is a neck so the speaker units are positioned on the upper chest of a listener.   Minoda teaches in a similar environment that the part of the body in which a u-shaped enclosure can be worn is around a neck (see figure 1) thereby allowing speaker units to be positioned on the upper chest of a listener.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such feature into the teaching of Tse et al. to predictable allow the speaker arrangement to be located around the neck to predictably allow speaker units to be positioned on the upper chest of a listener.   Therefor the claimed subject matter would have been obvious before the filing of the invention.
11. 	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (US 20140126760 A1) in view of Jackson (US 8,761,431 B1)
.  
12. 	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. in view of Minoda (WO2016039245A1), cited by applicant in the IDS filed 9/6/19 as applied to claims 4-6 above, and further in view of Jackson (US 8,761,431 B1).
The teaching of Tse et al. and Minoda is discussed above and incorporated herein.  This combination does not include a cushioning member between the end regions of the enclosure and the listener as set forth in claim 8.  Jackson teaches in a similar environment (column 5, lines 13-18; along with figure 1) that a cushioning member (2) can be used between end regions in a speaker arrangement that can be worn around the neck to allow for a comfortable rest on the listener as while as providing a better fit around a user’s neck.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to include such a cushioning member in the arrangement of Tse et al. and Minoda as applied to predictable allow the arrangement to comfortably rest on the listener as while as providing a better fit around a user’s neck.  
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 












/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/11/21